DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 15 has been amended.  Claims 1-20 are pending in the instant application.


Priority
This application, filed March 30, 2020, claims priority to Chinese Patent Application No. 201910944169.5, filed on September 30, 2019

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 03/22/2022 and 03/30/2020, have been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-14) in the reply filed by Applicant’s representative Richard M. Klein on 04/13/2022 is acknowledged. 


Status of the Claims
	Claims 15-20 were withdrawn from further consideration by Applicant as being drawn to non-elected inventions in response to the restriction requirement.  Claims 1-14 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 3 contains the phrase “adjusting a pH of the silicon aluminum composite solution to a set range”, wherein the term “a set range” is not defined in the claim.  Therefore, claim 3 is indefinite.   The term “a set range” is interpreted as any pH possible, not just limited to the range of pH=1-3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101767792A (“the `792 publication”) to Xu et al. published on 07/07/2010.

Applicant’s claim 1 is drawn to a preparation method of a coating material, comprising:
using an aluminum salt and a silicon source as precursors; and performing hydrothermal crystallization and calcination treatments successively under an action of a template agent to obtain the coating material, wherein the template agent is used to cause the coating material to form a porous spherical structure.
Example 2 of the `792 publication [0023-0024] discloses a method of preparing silicon-aluminum material through template guided preparation.   Specifically, under the room temperature 11.78g of Na2SiO39H2O (40 mmol), 0.41g aluminum triisopropylate (2 mmol), 1.98g sucrose and 1.47g CTAB (Cetyltrimethyl ammonium bromide, 4 mmol) were added in 36ml of water, stirred for 2 hours.  The pH of the resulting solution was adjusted to the pH value to 10.0 by with 10 weight % aqueous sodium hydroxide solution, and stirred for 6 hours.  The resulting reaction mixture was stalled at 80 ℃ for 48 hours in 80 ℃.  The mixture was filtered, dried at 100 C, followed by calcination at 600 °C for 6 hours before obtaining the silicon-aluminum material.   The `792 publication teaches that CTAB is a template, see Abstract, [0002], and the Examples.  The silicon-aluminum material is a porous spherical structure [0012].  Therefore, the `792 publication anticipates claims 1-3, 5-6, and 10-11.   

Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106902798A (“the `798 publication”) to Hou et al., published on 06/30/2017.
The `798 publication discloses a porous Si-Al composite and a method of preparing the composite using a quaternary ammonium surfactant as a template through its special structure-directing effect, surface topography, pore passage structure and arrangement to Si-Al composite oxides carry out effective control, so as to synthesize the multi-stage porous Si-Al composite oxide catalytic material by hydrothermal method (Abstract).  Example 1 of the `798 publication [0019] discloses a method of preparing silicon-aluminum material through template guided preparation.   Specifically, 0.4 mol of the quaternary ammonium surfactant (n=2)
    PNG
    media_image1.png
    93
    314
    media_image1.png
    Greyscale
 (template) was dissolved in 80 mol 30 wt% ethanol solution.  Adjust the solution with ammonium solution to pH=8, followed by adding 4 mol tetramethyl orthosilicate and 0.1 mol aluminum sulfate. After stirring for 30 min, the reaction mixture was heated to 160 °C for hydrothermal crystallization.   The mixture was filtered, and washed to pH neutral.  The filtrate was dried at 110 °C, and calcinated at 550 °C for 8 hours to remove the template to obtain the multiple porous spherical silicon-aluminum material.  Therefore, the `798 publication anticipates claims 1-3, 5-9, and 11.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the `798 publication in view of Shirosaki et al., J of Ceramic Soc of Japan, (2012), 120(11), p520-524, M Perez-Page et al., Advanced in colloid and interface science, (2016), v234, p51-79, and/or Jiang et al., J of Inorg. Mater., (2004), 19(3), 634-640.
    
Determination of the scope and content of the prior art (MPEP §2141.01)
The `798 publication discloses a porous Si-Al composite and a method of preparing the composite using a quaternary ammonium surfactant as a template through its special structure-directing effect, surface topography, pore passage structure and arrangement to Si-Al composite oxides carry out effective control, so as to synthesize the multi-stage porous Si-Al composite oxide catalytic material by hydrothermal method (Abstract).  Example 1 of the `798 publication [0019] discloses a method of preparing silicon-aluminum material through template guided preparation.   Specifically, 0.4 mol of the quaternary ammonium surfactant (n=2)
    PNG
    media_image1.png
    93
    314
    media_image1.png
    Greyscale
 (template) was dissolved in 80 mol 30 wt% ethanol solution.  Adjust the solution with ammonium solution to pH=8, followed by adding 4 mol tetramethyl orthosilicate and 0.1 mol aluminum sulfate. After stirring for 30 min, the reaction mixture was heated to 160 °C for hydrothermal crystallization.   The mixture was filtered, and washed to pH neutral.  The filtrate was dried at 110 °C, and calcinated at 550 °C for 8 hours to remove the template to obtain the multiple porous spherical silicon-aluminum material.  
Shirosaki et al. discloses using poly(vinyl alcohol) as a template for preparing silica hollow and solid micro-fibrous mats (Abstract at p.520). 
M Perez-Page et al. discloses using cellulose as a template for preparing inorganic nanotubes of Al2O3, and SiO2 (paragraphs 2-3, left column at p.59).
Jiang et al. discloses using HNO3 solution to adjust pH to 2 in order to make the reaction mixture stable, and the reactants are not precipitated during the reaction, and improve absorbing capacity of the coating materials, see Table 2, p.635.   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 4 and the `798 publication is that the prior art teaches adjusting the reaction mixture to pH=8, but not pH=1-3.  
The difference between instant claim 12 and the `798 publication is that the prior art teaches the template is the quaternary ammonium surfactant (n=2)
    PNG
    media_image1.png
    93
    314
    media_image1.png
    Greyscale
, but not the claimed template agent comprises polyvinyl alcohol and methyl cellulose.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 4 would have been obvious over the `798 publication because the difference is further taught and/or suggested by Jiang et al., which discloses using HNO3 solution to adjust pH to 2 in order to make the reaction mixture stable, and the reactants are not precipitated during the reaction, and improve absorbing capacity of the coating materials, see Table 2, p.635.   
In terms of claim 12, the difference of the template agent comprising polyvinyl alcohol and methyl cellulose is taught and/or suggested by Shirosaki et al. and M Perez-Page et al., wherein Shirosaki et al. discloses using poly(vinyl alcohol) as a template for preparing silica hollow and solid micro-fibrous mats (Abstract at p.520), and  M Perez-Page et al. discloses using cellulose (e.g. methyl cellulose) as a template for preparing inorganic nanotubes of Al2O3, and SiO2 (paragraphs 2-3, left column at p.59).
In terms of instant claim 13, the specific order of adding poly(vinyl alcohol) and methyl cellulose is an routine optimization, and at the grasp of one ordinary skilled in the art.  
In terms of instant claim 14, the specific mass ratio of poly(vinyl alcohol) and methyl cellulose used in the preparation is an routine optimization, and at the grasp of one ordinary skilled in the art, unless unexpected results can be demonstrated.  

Conclusions
Claims 1-14 are rejected.
Claims 15-20 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731